 


110 HR 2789 IH: To amend title XVIII of the Social Security Act to apply automatic 
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2789 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Fortuño (for himself, Ms. Ros-Lehtinen, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Weller of Illinois, Ms. Norton, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to apply automatic deemed enrollment under part B of the Medicare Program to residents of Puerto Rico. 
 
 
1.Application of deemed part B Medicare enrollment rules to residents of Puerto Rico 
(a)In generalSection 1837(f)(3) of the Social Security Act (42 U.S.C. 1395p(f)(3)) is amended by striking , exclusive of Puerto Rico. 
(b)Effective dateThe amendment made by subsection (a) shall apply to individuals whose initial enrollment period under section 1837(d) of the Social Security Act (42 U.S.C. 1395p(d)) begins on or after the first day of the first month that begins more than 60 days after the date of the enactment of this Act.  
 
